
	

113 HR 5046 IH: Veterans Care Financial Protection Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5046
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To protect individuals who are eligible for increased pension under laws administered by the
			 Secretary of Veterans Affairs on the basis of need of regular aid and
			 attendance from dishonest, predatory, or otherwise unlawful practices, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans Care Financial Protection Act of 2014.
		2.Protection of individuals eligible for increased pension under laws administered by Secretary of
			 Veterans Affairs on basis of need for regular aid and attendance
			(a)Development and implementation of standards
				(1)In generalThe Secretary of Veterans Affairs shall work with the heads of Federal agencies, States, and such
			 experts as the Secretary considers appropriate to develop and implement
			 Federal and State standards that protect individuals from dishonest,
			 predatory, or otherwise unlawful practices relating to increased pension
			 available to such individuals under chapter 15 of title 38, United States
			 Code, on the basis of need for regular aid and attendance.
				(2)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives the standards developed
			 under paragraph (1).
				(b)Conditional recommendation by Comptroller GeneralIf the Secretary does not, on or before the date that is 180 days after the date of the enactment
			 of this Act, submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives
			 standards that are developed under subsection (a)(1), the Comptroller
			 General of the United States shall, not later than the date that is one
			 year after the date of the enactment of this Act, submit to such
			 committees a report containing standards that the Comptroller General
			 determines are standards that would be effective in protecting individuals
			 as described in such subsection.
			(c)Study by Comptroller GeneralNot later than 540 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall complete a study on standards implemented under this
			 section to protect individuals as described in subsection (a)(1) and
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report
			 containing the findings of the Comptroller General with respect to such
			 study.
			
